     Case 2:18-cv-01851-PA-JC Document 20 Filed 02/24/21 Page 1 of 1 Page ID #:2063



 1
 2
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12    PATRICK WILLIAMS,                     ) Case No. 2:18-cv-01851-PA-JC
                                            )
13                                          ) JUDGMENT
                           Petitioner,      )
14                                          )
                    v.                      )
15                                          )
                                            )
16    J. GASTELO, Warden,                   )
                                            )
17                                          )
                     Respondent.            )
18 ______________________________
19         Pursuant to this Court’s Order Accepting Findings, Conclusions and
20 Recommendations of United States Magistrate Judge,
21      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
22 in State Custody is denied and this action is dismissed with prejudice.
23        IT IS SO ADJUDGED.
24
25 DATED: February 24, 2021
26                                  _______________________________________
27                                  HONORABLE PERCY ANDERSON
28                                  UNITED STATES DISTRICT JUDGE
